DETAILED ACTION--
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-9, 11-21 and 23-40  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23, 26, 29-32, 34, 36-38 and 40 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Ulupinar et al. (US 2016/0323032 A1), hereinafter “Ulupinar”.
Regarding Claim 23, Ulupinar discloses: A method for wireless communications at a user equipment (UE) (para [0010], “a method for communication”), comprising: communicating, by the UE, with a satellite using a first bandwidth part (BWP) of a cell comprising a plurality of BWPs (para [0125], Table 1, user terminals (UTs) 400 and the satellite 300 are in communication, “the UT is to tune to Satellite 1, Beam 1 (on frequency F.sub.11) from time a.sub.1 to time b.sub.1”, Examiner’s Note: the BWP and beams may be interpreted synonymously as described in the instant specification, para [0060]); 
receiving (fig 10, step 1004),  by the UE (UE 400) from the satellite (satellite 300), while using the first BWP (para [0125], “beam transition table”, Table 1), configuration information for each of the plurality of BWPs of the cell (Table 1, Beam 1 and Beam 2), the plurality of BWPs (Table 1, beam 1 and beam 2, para [0125]) comprising at least the first BWP and a second BWP of the cell (para  [0170] “At block 1004, the user terminal (or other suitable apparatus) receives a satellite and beam transition table that indicates timing for transitioning between beams and satellites”, fig 1, satellite 300 and UT 400 are in communication, para [0125]);
wherein the configuration information comprises a frequency for each of the plurality of BWPs of the cell (Table 1, para [0125], Beam 1 and Beam 2 comprise frequency F11 and F21 respectively);
receiving (fig 10, step 1004), by the UE (UE 400) from the satellite (satellite 300), and after receiving the configuration information for each of the plurality of BWPs of the cell (Table 1, Beam 1 and Beam 2, para [0125]), an indication (Table 1, and para [0170], “beam transition table that indicates timing for transitioning between beams”) to perform a handover procedure (para [0171], “At block 1006, the user terminal (or other suitable apparatus) performs handoffs to different beams and at least one satellite based on the satellite and beam transition table”) to transition to the second beam (Table 1, Beam 2) of the cell, based at least in part on a motion (para [0088], “Inter-beam ... handoff may be caused by movement of the satellite ...  movement of the UT”) of the UE relative to the satellite (para [0119], “if a UT is beyond a designated boundary relative to a satellite and/or an SNP (e.g., the UT is a certain distance away), the UT may be configured to send a location update to the SNP”); and 
communicating, by the UE using the configuration information received for the second BWP (fig 10, para [0125] and Table 1) while using the first BWP (Table 1, Satellite 1, Beam 2), with the satellite using the second BWP of the cell based at least in part on the indication (Table 1, para [0125]-[0126], “The UT is to then tune to Satellite 1, Beam 2 (on frequency F.sub.21) from time b.sub.1+TA.sub.beam to time c.sub.1”).
Regarding claim 26, Ulupinar discloses: The method of claim 23, further comprising: receiving, by the UE from the satellite, an indication of a time limit for communications using the first BWP of the cell (para [0125] and Table 1, receiving indication to transition to beam 2), wherein the indication of the time limit comprises the indication to transition to the second BWP of the cell (para [0125] and Table 1, receiving indication of timing a1-b1 to transition to beam 2); receiving, by the UE from the satellite, an ordered sequence of BWPs of the cell (para [0125] and Table 1, receiving indication to transition from beam 1 to beam 2, an ordered sequence); and identifying, by the UE, the second BWP of the cell based at least in part on the ordered sequence (para [0125] and Table 1, identified indication to transition from beam 2, as an ordered sequence).  
Regarding claim 30, Ulupinar discloses: The method of claim 23, wherein: the first BWP of the cell corresponds to a first beam transmitted by the satellite at a first frequency (para [0125]-[0126] and Table 1, frequency F11 corresponding to beam 1); and the second BWP of the cell corresponds to a second beam transmitted by the satellite at a second frequency (para [0125]-[0126] and Table 1, frequency F21 corresponding to beam 2); 
Regarding claim 31, Ulupinar discloses: The method of claim 30, wherein the cell comprises all beams transmitted by the satellite (para [0125]-[0126] and Table 1, beam 1 and beam 2 corresponding to “Satellite 1”).
Regarding claim 32, Ulupinar discloses: A method for wireless communications at a user equipment (UE) (para [0010], “a method for communication”), comprising: communicating, by the UE, with a satellite using a first bandwidth part (BWP) of a cell comprising a plurality of BWPs (para [0125], Table 1, user terminals (UTs) 400 and the satellite 300 are in communication, “the UT is to tune to Satellite 1, Beam 1 (on frequency F.sub.11) from time a.sub.1 to time b.sub.1”, Examiner’s Note: the BWP and beams may be interpreted synonymously as described in the instant specification, para [0060]); 
receiving (fig 10, step 1004),  by the UE (UE 400) from the satellite (satellite 300), while using the first BWP (para [0125], “beam transition table”, Table 1), configuration information for each of the plurality of BWPs of the cell (Table 1, Beam 1 and Beam 2), the plurality of BWPs (Table 1, beam 1 and beam 2, para [0125]) comprising at least the first BWP and a second BWP of the cell (para  [0170] “At block 1004, the user terminal (or other suitable apparatus) receives a satellite and beam transition table that indicates timing for transitioning between beams and satellites”, fig 1, satellite 300 and UT 400 are in communication, para [0125]);
wherein the configuration information comprises a frequency for each of the plurality of BWPs of the cell (Table 1, para [0125], Beam 1 and Beam 2 comprise frequency F11 and F21 respectively);
determining (fig 7, para [0133]), by the UE (UT 702), to perform a handover procedure (para [0171], “At block 1006, the user terminal (or other suitable apparatus) performs handoffs to different beams and at least one satellite based on the satellite and beam transition table”)  to transition to the second BWP (Table 1, Beam 2) of the cell, based at least in part on a motion (para [0088], “Inter-beam ... handoff may be caused by movement of the satellite ...  movement of the UT”) of the UE relative to the satellite (para [0119], “if a UT is beyond a designated boundary relative to a satellite and/or an SNP (e.g., the UT is a certain distance away), the UT may be configured to send a location update to the SNP”); and
transmitting (fig 11, para [0175], “At block 1106, the user terminal (or other suitable apparatus) sends the capabilities message to an SNP”), by the UE (UT 400) to the satellite (SNP 300) using the configuration information received for the second BWP (fig 10, para [0125] and Table 1) while using the first BWP (Table 1, Satellite 1, Beam 2), an upstream transmission (fig 1, para [0046], using forward feeder link which can be interpreted as “upstream transmission”) using the second BWP of the cell (fig 11, step 1102, para [0172]-[0173]) based at least in part on the determining to transition (fig 7, para [0133], UT 702, para [0171], “At block 1006, the user terminal (or other suitable apparatus) performs handoffs to different beams and at least one satellite based on the satellite and beam transition table”).

Regarding claim 34, Ulupinar discloses: The method of claim 33, wherein: the access request comprises at least one of a UE identifier (ID), a BWP ID for the first BWP, or a BWP ID for the second BWP (para [0100] and Table 1, “Beam 1” includes ID 1 equivalent to “BWP ID for first BWP”).
Regarding claim 36, Ulupinar discloses: 36. (Previously Presented) The method of claim 32, further comprising: receiving, by the UE from the satellite, an indication of a time limit for communications using the first BWP of the cell (para [0125]-[0126] and Table 1, the time limit for beam 1 is a1-b1); receiving, by the UE from the satellite, an ordered sequence of the plurality of BWPs of the cell (para [0125]-[0126] and Table 1, receive beams 1 and 2 equivalent to “BWP 1 and BWP 2”); and determining, by the UE, to transition to the second BWP of the cell based at least in part on the time limit and the ordered sequence (para [0125]-[0126] and Table 1).  
Regarding claim 37, Ulupinar discloses: The method of claim 32, further comprising: determining, by the UE, a location of at least one of the satellite or the UE (para [0124], “An SNP may define a satellite and beam transition table based on various information. In some aspects, an SNP may define the table using the location (and speed and direction, if specified) of the UT”); and determining, by the UE, to transition to the second BWP of the cell based at least in part on the location (para [0042], “the user terminal may send capability information, location information, or other information to the satellite network portal whereby, based on this information, the satellite network portal generates a satellite and beam transition table and/or selects a handoff procedure for the user terminal”).
Regarding claims 29 and 38, Ulupinar discloses: The method of claims 23 and 32, further comprising: monitoring, by the UE while communicating with the satellite using the first BWP of the cell, a channel quality associated with the second BWP of the cell (para [0179], fig 8, steps 814, para [0089]); and determining, by the UE, to transition to the second BWP of the cell based at least in part on the channel quality associated with the second BWP of the cell (para [0125], Table 1, receives indication for transit to second beam).  
Regarding claim 40, Ulupinar discloses: The method of claim 32, wherein: the first BWP of the cell corresponds to a first beam transmitted by the satellite at a first frequency (Table 1, para [0125], Beam 1 transmitted by the SNP 300 to the UT 400, fig 1, at a frequency F11 equivalent to “first frequency”); and the second BWP of the cell corresponds to a second beam transmitted by the satellite at a second frequency (Table 1, para [0125]-[0126], Beam 2 transmitted by the SNP 300 to the UT 400, fig 1, at a frequency F21 equivalent to “second frequency”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-14, 19-21, 24-25, 27-28, 33, 35 and 39 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ulupinar et al. (US 2016/0323032 A1), hereinafter “Ulupinar”, in view of Ryoo et al (US 2018/0324715 A1), hereinafter, “Ryoo”.
Regarding Claim 1, Ulupinar discloses: A method for wireless communications at a user equipment (UE) (para [0010], “a method for communication”), comprising: communicating, by the UE, with a satellite via a first beam transmitted by the satellite (para [0125], Table 1, user terminals (UTs) 400 and the satellite 300 are in communication, “the UT is to tune to Satellite 1, Beam 1 (on frequency F.sub.11) from time a.sub.1 to time b.sub.1”);
Receiving (fig 10, step 1004), by the UE (UE 400) from the satellite (satellite 300), configuration information (para [0125], “beam transition table”, Table 1) comprising a list of a plurality of beams (Table 1, Beam 1 and Beam 2) transmitted by the satellite (para  [0170] “At block 1004, the user terminal (or other suitable apparatus) receives a satellite and beam transition table that indicates timing for transitioning between beams and satellites”, fig 1, satellite 300 and UT 400 are in communication, para [0125]);
the plurality of beams (Table 1, beam 1 and beam 2, para [0125], “the UT 702 and the SNP 704 rely on the existing satellite and beam transition table to determine when to transition to the next beam”) comprising at least the first beam and a second beam transmitted by the satellite (Table 1, beam 1 and beam 2, para [0126], “the table may be sent in a signaling message by the SNP to the UT it is serving”); 
determining (fig 7, para [0133]), by the UE (UT 702), a timing configuration for communications with the satellite (“the UT 702 and the SNP 704 rely on the existing satellite and beam transition table to determine when to transition to the next beam/satellite”) via the first beam based at least in part on a synchronization signal (para [0125], “the UT is to tune to Satellite 1, Beam 1 (on frequency F.sub.11) from time a.sub.1 to time b.sub.1” and referring Table 1, the synchronization point is b1) for the first beam (Table 1, para [0125], “the UT is to tune to Satellite 1, Beam 1 (on frequency F.sub.11) from time a.sub.1 to time b.sub.1. The UT is to then tune to Satellite 1, Beam 2 (on frequency F.sub.21) from time b.sub.1+TA.sub.beam to time c.sub.1”); 
receiving (para [0170]), by the UE (user terminal), from the satellite (SNP (Satellite Network Portal) 300), an indication (Table 1, and para [0170], “beam transition table that indicates timing for transitioning between beams”) to perform a handover procedure (para [0171], “At block 1006, the user terminal (or other suitable apparatus) performs handoffs to different beams and at least one satellite based on the satellite and beam transition table”) to transition to the second beam (Table 1, Beam 2) transmitted by the satellite (fig 7, step 720, para [0139], SNP 704), based at least in part on a motion (para [0088], “Inter-beam ... handoff may be caused by movement of the satellite ...  movement of the UT”) of the UE relative to the satellite (para [0119], “if a UT is beyond a designated boundary relative to a satellite and/or an SNP (e.g., the UT is a certain distance away), the UT may be configured to send a location update to the SNP”); and 
communicating, by the UE, with the satellite (fig 10, para [0125] and Table 1) via the second beam (Table 1, Satellite 1, Beam 2) using the timing configuration determined for communications with the satellite via the first beam (Table 1, para [0125]-[0126], “The UT is to then tune to Satellite 1, Beam 2 (on frequency F.sub.21) from time b.sub.1+TA.sub.beam to time c.sub.1”) and 
...
wherein the communicating is based at least in part on the indication (Table 1, and para [0170], “beam transition table that indicates timing for transitioning between beams”);
although Ulupinar fairly teaches the limitations of this claim and fairly suggest the synchronization of the first beam in Table 1.
However, Ulupinar does not explicitly teach: communicating ... based at least in part on the synchronization signal for the first beam.
Ryoo in the same field of endeavor teaches: communicating ... based at least in part on the synchronization signal for the first beam (fig 18, para [0237], “The terminal may identify the beamforming transmission beam width of the synchronization signals (PSS, SSS), the control channel”).
 Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “communicating ... based at least in part on the synchronization signal for the first beam” as taught by Ryoo into Ulupinar in order to exhibits improved hash spectrum efficiency performance, and the DFT-S-OFDM exhibits lower PAPR performance and thus requires a relatively small power back-off value.
Regarding Claims 2 and 24, Ulupinar discloses: The method of claim 1 and 23, further comprising: receiving, by the UE from the satellite via a downstream control channel, ... transmitted by the satellite (fig 6, para [0100], the UT receive Beam ID from the SNP on forward service link 118 equivalent to “downstream control channel”, fig 1, para [0093]); however, Ulupinar does not explicitly teach: a grant for a shared channel that includes a beam identifier (ID) for one of the plurality of beams.
Ryoo in the same field of endeavor teaches: a grant for a shared channel that includes a beam identifier (ID) for one of the plurality of beams (para [0066], the terminal receives PUSH grant for a random access response on a dynamic scheduling, para [0085] and para [0192], the MAC-CE includes one or more beam IDs).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “a grant for a shared channel that includes a beam identifier (ID) for one of the plurality of beams” as taught by Ryoo into Ulupinar in order to exhibits improved hash spectrum efficiency performance, and the DFT-S-OFDM exhibits lower PAPR performance and thus requires a relatively small power back-off value.
Regarding Claim 3 and 25, Ulupinar discloses: The method of claim 2, wherein receiving the indication to transition to the second beam (para [0125], Table 1), however, Ulupinar does not explicitly teach: comprises: determining, by the UE, that the grant for the shared channel includes a beam ID for the second beam.
  Ryoo in the same field of endeavor teaches: determining, by the UE, that the grant for the shared channel includes a beam ID for the second beam (para [0066], the terminal receives PUSH grant for a random access response on a dynamic scheduling, para [0085] and para [0192] and [0194], the MAC-CE includes one or more beam IDs).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “determining, by the UE, that the grant for the shared channel includes a beam ID for the second beam” as taught by Ryoo into Ulupinar in order to exhibits improved hash spectrum efficiency performance, and the DFT-S-OFDM exhibits lower PAPR performance and thus requires a relatively small power back-off value.
Regarding Claim 4, Ulupinar discloses: The method of claim 1, wherein receiving the indication to transition to the second beam (Table 1 and para [0125]) comprises: receiving, by the UE from the satellite ... a beam identifier (ID) for the second beam (Table 1 and para [0100], UT ); however, Ulupinar does not explicitly teach: a media access control (MAC) control element (MAC-CE) that includes a beam identifier (ID) for the second beam. 
Ryoo teaches: a media access control (MAC) control element (MAC-CE) that includes a beam identifier (ID) for the second beam (para [0192]-[0194], the MAC-CE includes one or more beam IDs).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “a media access control (MAC) control element (MAC-CE) that includes a beam identifier (ID) for the second beam” as taught by Ryoo into Ulupinar in order to exhibits improved hash spectrum efficiency performance, and the DFT-S-OFDM exhibits lower PAPR performance and thus requires a relatively small power back-off value.
Regarding Claim 5, Ulupinar discloses: The method of claim 1, wherein receiving the indication to transition to the second beam (para [0125] and Table 1) comprises: receiving, by the UE from the satellite, an indication of a time limit for communications by the first beam (para [0125] and Table 1, indicates timing of a1-b1).  
Regarding Claim 6, Ulupinar discloses: The method of claim 5, wherein receiving the indication to transition to the second beam further (para [0125] and Table 1, receiving indication to transition to beam 2) comprises: receiving, by the UE from the satellite, an ordered sequence of beams transmitted by the satellite (para [0125] and Table 1, receiving indication to transition from beam 1 to beam 2); and identifying, by the UE, the second beam based at least in part on the ordered sequence (para [0125] and Table 1, receiving indication to transition from beam 1 to beam 2).
Regarding Claim 7, Ulupinar discloses: The method of claim 1, further comprising: receiving, by the UE from the satellite ... transmission table (para [0125] and Table 1, “the UT is to tune to Satellite 1, Beam 1 (on frequency F.sub.11) from time a.sub.1 to time b.sub.1”), however, Ulupinar does not explicitly teach: the synchronization signal for the first beam.  
Ryoo teaches: the synchronization signal for the first beam (fig 18, para [0237], “The terminal may identify the beamforming transmission beam width of the synchronization signals (PSS, SSS), the control channel”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “the synchronization signal for the first beam” as taught by Ryoo into Ulupinar in order to exhibits improved hash spectrum efficiency performance, and the DFT-S-OFDM exhibits lower PAPR performance and thus requires a relatively small power back-off value.
Regarding Claim 8, Ulupinar discloses: The method of claim 1, further comprising: receiving, by the UE from the satellite and prior to receiving the indication to transition to the second beam, an indication of a frequency of the second beam, wherein communicating with the satellite via the second beam is based at least in part on the indication of the frequency of the second beam (fig 4, para [0076], the UT 400 receives an instruction equivalent to “induction” for performing time or frequency equivalent to “second frequency” adjustments for return service link equivalent to “uplink” to the satellite). 
Regarding Claim 9, Ulupinar discloses: The method of claim 1, further comprising: transmitting, by the UE to the satellite while communicating with the satellite via the first beam, channel quality information regarding the first beam and the second beam transmitted by the satellite (fig 8, para [0147], step 818, UE sends channel quality information).
Regarding Claim 11, Ulupinar discloses: The method of claim 1, wherein: a first cell corresponds to a first set of one or more beams transmitted by the satellite at a first frequency the first set of one or more beams comprising at least the first beam (para [0125] and Table 1, frequency F11 corresponding to beam 1); and a second cell corresponds to a second set of one or more beams transmitted by the satellite at a second frequency, the second set of one or more beams comprising at least the second beam (para [0125] and Table 1, frequency F21 corresponding to beam 2).  
Regarding claim 12, the claim includes features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to define the corresponding intra-satellite handoff method, and the rejection to claim 1 is applied hereto.
Regarding Claims 13, 33 and 35, Ulupinar discloses: The method of claims 12 and 32, wherein transmitting the upstream transmission (para [0046], “return link/ reverse link” equivalent to upstream transmission link), comprises: determining, by the UE, a timing configuration ... (para [0125], table 1, receive handoff indication to beam 2), although Ulupinar discloses control signaling for communication (para [0144]), however, Ulupinar is silent to teach: ... of an upstream control channel of the second beam based at least in part on the timing configuration for communications with the satellite via the first beam; and transmitting, by the UE to the satellite, an access request via the upstream control channel of the second beam.  
Ryoo teaches: ... of an upstream control channel of the second beam based at least in part on the timing configuration for communications with the satellite via the first beam (fig 21B, para [0043], “a method for transmitting information on a dynamic uplink waveform change to UCI transmitted on a PUCCH as a method in which a terminal feeds back an uplink waveform to a base station”); and 
transmitting, by the UE to the satellite, an access request via the upstream control channel of the second beam (fig 10, para [0213], steps S1020 and S1030, the UE receives UL grant for SR, step S1020).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “an upstream control channel of the second beam based at least in part on the timing configuration for communications with the satellite via the first beam; and transmitting, by the UE to the satellite, an access request via the upstream control channel of the second beam” as taught by Ryoo into Ulupinar in order to exhibits improved hash spectrum efficiency performance, and the DFT-S-OFDM exhibits lower PAPR performance and thus requires a relatively small power back-off value.
Regarding Claim 14, Ulupinar discloses: The method of claim 13, wherein: the access request comprises at least one of a UE identifier (ID), a beam ID for the first beam, or a beam ID for the second beam (para [0100] and Table 1, “Beam 1” includes ID 1).
Regarding Claims 6 and 19 Ulupinar discloses: The method of claim 5 and claim 12, wherein receiving the indication to transition to the second beam further (para [0125] and Table 1) comprises: receiving, by the UE from the satellite, an ordered sequence of beams transmitted by the satellite (para [0125] and Table 1, receive the transition table with ordered beams such as beam 1, beam 2, ... beam n); and identifying, by the UE, the second beam based at least in part on the ordered sequence (para [0125] and Table 1, identified beam 2 for communication).  
Regarding Claim 20, Ulupinar discloses: The method of claim 12, further comprising: determining, by the UE, a location of at least one of the satellite or the UE (para [0124], “an SNP may define the table using satellite locations over time calculated from ephemeris data”); and determining, by the UE, to transition to the second beam based at least in part on the location (para [0124]-[0125], Table 1, “an SNP may define the table using the location (and speed and direction, if specified) of the UT”).
Regarding Claim 21, Ulupinar discloses: The method of claim 12, further comprising: monitoring, by the UE while communicating by the first beam, a channel quality associated with the second beam (fig 8, para [0147], “the UT 802 may perform channel quality measurements (e.g., satellite signal strength measurements)”); and determining, by the UE, to transition to the second beam based at least in part on the channel quality associated with the second beam (fig 8, para [0147]-[0148], “the results of the measurements (e.g., signal strength in dB), an indication that the handoff time needs to be advanced (e.g., because the signal from the source satellite is currently too low)”).  
Regarding claim 27, Ulupinar discloses: The method of claim 23, wherein communicating with the satellite using the second BWP of the cell (para [0125], table 1), however, Ulupinar does not explicitly teach: comprises: using, by the UE, the second BWP of the cell for both upstream and downstream communications with the satellite.
Ryoo teaches: comprises: using, by the UE, the second BWP of the cell for both upstream and downstream communications with the satellite (para [0083] “the downlink best beam-pair and the uplink best beam-pair are the same, for a flexible beam operation”).  
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “using, by the UE, the second BWP of the cell for both upstream and downstream communications with the satellite” as taught by Ryoo into Ulupinar in order to exhibits improved hash spectrum efficiency performance, and the DFT-S-OFDM exhibits lower PAPR performance and thus requires a relatively small power back-off value.
Regarding claims 28 and 39, Ulupinar discloses: The method of claims 23 and 32, wherein: the first BWP of the cell is one of a first set of BWPs, the first set of BWPs comprising a first pair of downstream and upstream BWPs (para [0125], table 1, beam 1); the second BWP of the cell is one of a second set of BWPs (para [0125], table 1, beam 2), the second set of BWPs comprising a second pair of downstream and upstream BWPs (fig 3, para [0066], includes forward link equivalent to “downlink” and “return link” equivalent to “uplink”); and determining to transition to the second BWP of the cell comprises determining, by the UE, to transition from using the first pair of downstream and upstream BWPs to using the second pair of downstream and upstream BWPs (para [0125] and table 1, transition from beam 1 to beam 2);
Ulupinar does not explicitly teach: first pair of BWPs and second pair of BWPs.
Ryoo teaches:  first pair of BWPs and second pair of BWPs (fig 4, para [0102], “source beam-pair” equivalent to “first pair of BWPs” and “target beam-pair” equivalent to “second pair of BWPs”).
  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “first pair of BWPs and second pair of BWPs” as taught by Ryoo into Ulupinar in order to exhibits improved hash spectrum efficiency performance, and the DFT-S-OFDM exhibits lower PAPR performance and thus requires a relatively small power back-off value.

Claims 15-16 and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ulupinar et al. (US 2016/0323032 A1), hereinafter “Ulupinar”, in view of Ryoo et al (US 2018/0324715 A1), hereinafter, “Ryoo” further in view of Rubin et al (US 20160381699 A1), hereinafter, “Rubin”.
Regarding Claims 15-16, Ulupinar discloses: the method of inter-beam offloading (para [0125], table 1), as rejected to claim 12, however, neither Ulupinar nor Ryoo explicitly teach: further comprising: monitoring, by the UE, a downstream control channel of the second beam for a denial of access to the second beam ; determining, by the UE, an absence of the denial; and communicating, by the UE, with the satellite via the second beam based at least in part on determining the absence of the denial. 
Rubin in the same field of endeavor teaches: monitoring, by the UE, a downstream control channel of the second beam for a denial of access to the second beam (para [0249], “The 3GPP standards define mechanisms to allow, or gate, or deny the access of a user to the network”); 
determining, by the UE, an absence of the denial (para [0243], a low priority UEs are not allowed to access the barred cell); and communicating, by the UE, with the satellite via the second beam based at least in part on determining the absence of the denial (para [0243], the UEs with high priority are always allowed the barred cell which can be interpreted as absence of denial for the barred cell).
 Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “monitoring, by the UE, a downstream control channel of the second beam for a denial of access to the second beam ; determining, by the UE, an absence of the denial; and communicating, by the UE, with the satellite via the second beam based at least in part on determining the absence of the denial” as taught by Rubin into the modified system of Ulupinar and  Ryoo in order to ensure the best operation of the agile beam forming system.
Regarding Claim 18, Ulupinar discloses: The method of claim 16, and for a duration after transmitting the upstream transmission via the second beam (para [0125], Table 1, duration b1+TAbeam-c1 for beam 2 for return link or upstream transmission beam), however, Ulupinar does not explicitly teach: the downstream control channel of the second beam for a grant of resources of a shared channel of the second beam;  
Ryoo teaches: the downstream control channel of the second beam for a grant of resources of a shared channel of the second beam (para [0114], base transmit UL grant on DCI, para [0189]). 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “the downstream control channel of the second beam for a grant of resources of a shared channel of the second beam” as taught by Ryoo into Ulupinar in order to exhibits improved hash spectrum efficiency performance, and the DFT-S-OFDM exhibits lower PAPR performance and thus requires a relatively small power back-off value.
however, neither Ulupinar nor Ryoo explicitly teach: wherein receiving the denial comprises: monitoring, by the UE and determining, by the UE, an absence of the grant from the downstream control channel during the duration.  
Rubin teaches: wherein receiving the denial comprises: monitoring, by the UE and determining, by the UE, an absence of the grant from the downstream control channel during the duration (para [0243], a low priority UEs are not allowed to access the barred cell).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “monitoring, by the UE and determining, by the UE, an absence of the grant from the downstream control channel during the duration” as taught by Rubin into the modified system of Ulupinar and  Ryoo in order to ensure the best operation of the agile beam forming system.
Claim 17 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Ulupinar et al. (US 2016/0323032 A1), hereinafter “Ulupinar”, in view of Ryoo et al (US 2018/0324715 A1), hereinafter, “Ryoo” further in view of Webb et al (US 2015/0282155 A1), hereinafter, “Webb”.
Regarding Claim 17, Ulupinar discloses: inter-beam offloading (para [0125], table 1), as rejected to claim 12. however, neither Ulupinar nor Ryoo explicitly teach: The method of claim 16, wherein receiving the denial comprises: receiving, by the UE from the satellite, a downstream control message that includes at least one of a denial message or an allocation of shared resources that grants no resources to the UE.  
Webb teaches: wherein receiving the denial comprises: receiving, by the UE from the satellite, a downstream control message that includes at least one of a denial message or an allocation of shared resources that grants no resources to the UE (para [0132], “PRACH access denial messaging could be conveyed using an additional bit (flag) asserted or a field added in a DCI (Downlink Control Information) message carried on a PDCCH addressed to the relevant terminal devices' C-RNTIs”).  
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein receiving the denial comprises: receiving, by the UE from the satellite, a downstream control message that includes at least one of a denial message or an allocation of shared resources that grants no resources to the UE” as taught by Webb into the modified system of Ulupinar and  Ryoo in order to increase ubiquity of the coverage area.
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561. The examiner can normally be reached Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAM U AHMED/Examiner, Art Unit 2461